United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    December 16, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-51397
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODOLFO BELTRAN, ALSO KNOWN AS RUDY, ALSO
KNOWN AS CHANO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                          (MO-00-CR-46-4)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Rodolfo   (“Rudy”)   Beltran    appeals      his

guilty-plea conviction for conspiracy to possess with the intent to

distribute and conspiracy to distribute controlled substances.            He

argues that in light of the Supreme Court’s decision in Blakely v.

Washington, 124 S. Ct. 2531 (2004), the sentence enhancements he

was assessed for obstruction of justice and having an aggravating

role were unconstitutional.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Beltran’s argument is foreclosed by this court’s opinion in

United States v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004),

petition for cert. filed (U.S. July 14, 2004)(No. 04-5263), in

which we held that Blakely does not apply to the federal sentencing

guidelines.

    Beltran alternatively contests his sentence, arguing that the

district court erred by enhancing his sentence based on his having

an aggravating role in the offense. We review the district court’s

factual determination that Beltran played an aggravating role for

clear error.     See United States v. Turner, 319 F.3d 716, 724 (5th

Cir.), cert. denied, 538 U.S. 1017 (2003).                  The uncontroverted

information provided in the PSR and the testimony adduced at the

sentencing hearing confirm that the district court did not clearly

err in assessing Beltran an aggravating role in the offense.                   See

id. at 724-25.     Given this conclusion, we further hold that there

was no error, plain or otherwise, in Beltran’s not receiving the

minor-role    adjustment.      U.S.S.G.      §     3B1.2,   comment.   (n.3(A));

United States v. Guerrero, 5 F.3d 868, 870 (5th Cir. 1993).

     Beltran     also   contends     that    the    district   court   erred   in

assessing him a two-level adjustment for obstruction of justice.

We review the district court’s factual finding of obstruction of

justice under the clear-error standard.                 See United States v.

Odiodio,   244   F.3d   398,   404    (5th    Cir.    2001).     Beltran’s     own

testimony at the sentencing hearing established that he remained in

Mexico to avoid judicial process in this country.                 The district

                                       2
court did not clearly err in determining that the adjustment for

obstruction of justice assessment was warranted.        See U.S.S.G.

§ 3C1.1, comment. (n.4(e)); Odiodio, 244 F.3d at 404.

        Finally, Beltran argues that the district court erred by

concluding that he was not eligible for application of the safety-

valve   provision   of   U.S.S.G.   §   5C1.2.    As   Beltran   was   an

organizer/leader in the offense, he did not meet the requirements

for application of the safety valve.       See U.S.S.G. § 5C1.2(a).

     Beltran’s conviction and sentence are, in all respects,

AFFIRMED.




                                    3